Citation Nr: 0104426	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-23 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ankle injury 
residuals.

2.  Entitlement to an increased rating for scar, residual of 
right thigh incisional abscess, from an initial grant of 
service connection and currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran had active duty from August 1942 to December 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1999, wherein the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for right 
ankle injury residuals and for right eye injury residuals, 
and granted service connection for a right thigh scar, which 
was assigned a noncompensable evaluation as of April 13, 
1999.  In a January 2000 rating action, the RO granted 
service connection for right eye injury residuals, and 
increased the rating for the veteran's service-connected 
right thigh incisional scar from noncompensable to 10 
percent, effective as of April 13, 1999.  The RO deemed these 
awards to be complete grants of benefits sought on appeal 
with regard to those issues.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

This change in the law has particular application with regard 
to the veteran's claim for service connection for right ankle 
injury residuals.  His service medical records show that he 
incurred a right ankle sprain in August 1943.  The report of 
the VA examination conducted in June 1999 indicates diagnoses 
to include right ankle sprain and healed laceration scar on 
the right ankle.  In such circumstances, the Veterans Claims 
Assistance Act requires that the assistance to be provided by 
VA shall include providing a medical examination or medical 
opinion when a relationship between a current disability and 
service may be possible; see Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2099-
2100 (2000) (to be codified at 38 U.S.C. § 5103A).

With regard to the veteran's claim for compensation for his 
service-connected right thigh incisional scar, the fact that 
a 10 percent rating was awarded does not, strictly speaking, 
constitute a complete grant of benefits sought.  Under 
Diagnostic Code 7805 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, § 4.118, a rating greater 
than 10 percent can be awarded for scars that limit the 
function of the body part affected, with compensation 
determined by such limitation and reference to the diagnostic 
criteria that pertain to the affected body part.  
Accordingly, the question of an increased rating for the 
right thigh scar is still on appeal, inasmuch as additional 
benefits can still be assigned.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The statement of the case issued in November 
1999 to the veteran on this issue does not set forth the 
regulations or diagnostic criteria pertinent to a rating in 
excess of noncompensable.

In contrast, however, the issue of service connection for 
right eye injury residuals is not before the Board, since the 
RO's January 2000 decision, whereby service connection for 
that disorder was granted, does constitute a complete grant 
of benefits sought; no further benefits can be awarded with 
regard to the benefit sought by the veteran, which was 
service connection for that disability.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The physician who conducted the June 
1999 examination should be asked to give 
her opinion whether his current right 
ankle problems are etiologically or 
causally related to his active service, 
to include but not necessarily limited to 
his inservice right ankle sprain.  Any 
additional examination or tests indicated 
are to be accomplished at this time, and 
all findings, and the reasons therefor, 
are to be set forth in a clear, logical 
and legible manner on the examination 
report.  The claims folder should be made 
available to the examiner for review 
before the examination, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that 
he or she reviewed the veteran's claims 
folder prior to undertaking examination 
of the veteran.

2. The physician who conducted the June 
1999 examination should be asked to give 
her opinion whether his service-connected 
right thigh incisional scar is productive 
of any impairment of right lower 
extremity function.  All tests indicated 
are to be accomplished at this time, and 
all findings, and the reasons therefor, 
are to be set forth in a clear, logical 
and legible manner on the examination 
report.  The claims folder should be made 
available to the examiner for review 
before the examination, for his or her 
review and referral.  The examiner is to 
indicate on the examination report that 
he or she reviewed the veteran's claims 
folder prior to undertaking examination 
of the veteran.

3. The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered..


4.  Thereafter, the RO should review the 
veteran's claims and determine whether 
service connection for right ankle injury 
residuals, and a rating greater than 10 
percent for a right thigh incisional scar, 
can now be granted.  With regard to the 
issue of entitlement to an increased 
rating for a right thigh incisional scar, 
the RO's review should encompass the 
decision of the Court in Fenderson v. 
West, 12 Vet. App. 119 (1999), whereby 
"staged" ratings can be assigned when 
compensation arises from an initial grant 
of service connection.  If the benefits 
sought on appeal remain in whole or in 
part denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue or issues that are the subject 
thereof.  If the issue of entitlement to 
an increased disability rating for the 
right thigh incisional scar is the subject 
of the SSOC, it should specifically set 
forth all pertinent regulatory provisions 
and diagnostic criteria.  An appropriate 
period of time should be allowed for 
response, after which the case should be 
returned to the Board for further review, 
as warranted.

 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claim, to include 
the possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure satisfaction of due process concerns.  No 
inferences as to the ultimate disposition of these claims 
should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





